          Case 1:19-cr-00050-NONE-SKO Document 59 Filed 01/13/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00050 NONE
12                                Plaintiff,
                                                        STIPULATION CONTINUING STATUS
13                          v.                          CONFERENCE AND REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   ALEXIS JOSE CANO,                                  TRIAL ACT; FINDINGS AND ORDER
15                               Defendant.
16

17          This case was previously set for a change of plea on June 26, 2020. On June 25, 2020, the

18 Honorable Dale A. Drozd signed an Order substituting in Adrian Yeung as defendant’s attorney. On

19 that same date Judge Drozd issued an Order vacating the change of plea hearing set for June 26, 2020.

20 The parties communicated about a new date, but due to complications arising from COVID protocols
21 and other defense obligations, agreed to a new date, but only finalized a date recently. The parties

22 stipulate and request that the previously set change of plea proceeding be changed to a status conference

23 before the Honorable Sheila K. Oberto and continued from June 26, 2020 to February 17, 2021 at 1:00

24 p.m. The parties anticipate the case settling via a plea, but defendant requested additional time to

25 engage in discussions regarding plea and sentencing considerations. Defense counsel needs additional

26 time to be prepared to proceed with a change of plea.     Additionally, on April 17, 2020, this Court

27 issued General Order 617, which suspends all jury trials in the Eastern District of California scheduled

28 to commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00050-NONE-SKO Document 59 Filed 01/13/21 Page 2 of 4


 1 after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in

 2 the Eastern District of California until further notice, and allows district judges to continue all criminal

 3 matters. This and previous General Orders were entered to address public health concerns related to

 4 COVID-19.

 5           Although the General Orders address the district-wide health concern, the Supreme Court has

 6 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 7 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 8 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 9 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
10 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

11 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

12 or in writing”).

13           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

14 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

15 justice continuances are excludable only if “the judge granted such continuance on the basis of his

16 findings that the ends of justice served by taking such action outweigh the best interest of the public and

17 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

18 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

19 the ends of justice served by the granting of such continuance outweigh the best interests of the public

20 and the defendant in a speedy trial.” Id.
21           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

22 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

23 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

24 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

25 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

26 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
27 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

28 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00050-NONE-SKO Document 59 Filed 01/13/21 Page 3 of 4


 1 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 2          In light of the societal context created by the foregoing, this Court should consider the following

 3 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 4 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 5 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 6 pretrial continuance must be “specifically limited in time”).

 7                                               STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, hereby stipulate as follows:
10          1.     By previous order, this matter was set for a status conference on June 26, 2020.

11          2.     By this stipulation, defendant now moves to continue the status conference to February

12 17, 2021 at 1:00 p.m., and to exclude time between June 26, 2020, and February 17, 2021, under Local

13 Code T4.

14          3.     The parties agree and stipulate, and request that the Court find the following:

15                 a)      The government has represented that the discovery associated with this case

16          includes investigative reports, video and photographs. All of this discovery has been either

17          produced directly to counsel and/or made available for inspection and copying. Additionally, the

18          parties will be engaging in plea discussions.

19                 b)      Counsel for defendant desires additional time to prepare for a change of plea

20          hearing.

21                 c)      Counsel for defendant believes that if the Court does not grant the above-

22          requested continuance, it will deny him the reasonable time necessary for effective preparation,

23          taking into account the exercise of due diligence.

24                 d)      The government does not object to the continuance.

25                 e)      Based on the above-stated findings, the ends of justice served by continuing the

26          case as requested outweigh the interest of the public and the defendant in a trial within the

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00050-NONE-SKO Document 59 Filed 01/13/21 Page 4 of 4


 1          original date prescribed by the Speedy Trial Act.

 2                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of June 26, 2020 to February 17,

 4          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 5          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 6          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 7          interest of the public and the defendant in a speedy trial.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
10 must commence.

11          IT IS SO STIPULATED.

12

13
     Dated: January 13, 2021                                  MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ KIMBERLY A. SANCHEZ
16                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
17

18
     Dated: January 13, 2021                                  /s/ ADRIAN YEUNG
19                                                            ADRIAN YEUNG
20                                                            Counsel for Defendant
                                                              ALEXIS JOSE CANO
21

22
                                            FINDINGS AND ORDER
23
     IT IS SO ORDERED.
24
        Dated:    January 13, 2021
25                                                      UNITED STATES DISTRICT JUDGE
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
